Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about July 8, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of forcible touching (two counts) and unlawful imprisonment in the second degree, and imposed a conditional discharge, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s use of force against the victim, during the course of a sexual attack on the victim by appellant’s companions, cannot be viewed as mere horseplay, and it warranted the conclusion that appellant shared his companions’ intent (see Matter of Juan J., 81 NY2d 739 [1992]; Matter of Carlos L., 256 AD2d 132 [1998]). We have considered and rejected appellant’s other arguments. Concur— Andrias, J.P., Ellerin, Williams and Gonzalez, JJ.